Citation Nr: 0817370	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-24 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded for additional development in May 2007.

The issue of entitlement to special monthly pension (SMP) 
based on the need for regular aid and attendance or at the 
housebound rate is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates that a right knee disability 
existed prior to service and was aggravated beyond the 
natural progression of the disorder during service.


CONCLUSION OF LAW

A pre-existing right knee disability was aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.322 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in September 2002, December 2006, and 
May 2007.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in December 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, the veteran's enlistment examination report of 
medical history noted a right knee injury prior to service.  
The examiner stated there was no sequelae.  A February 1975 
treatment report noted a prior 1972 right knee operation for 
torn ligament, chipped bone, and torn cartilage.  It was 
noted the veteran complained of edema, discoloration, 
throbbing pain at the scar site, and pain on prolonged 
standing.  He denied any injury in the past two and a half 
years and denied any locking or giving way.  He stated his 
knee cracked a lot.  An examination revealed no edema or 
discoloration.  X-rays were within normal limits.  There was 
no evidence of quadriceps atrophy or effusion.  There was 
3/4+ grating and pain on motion.  There was extreme laxity to 
the medial cruciate ligament.  The diagnoses included old 
tear of the medial cruciate ligament.  A March 1975 physical 
evaluation board (PEB) recommended discharge because of 
physical disability and found the disorder existed prior to 
service and was not aggravated by service.  An examination 
revealed five degrees of instability on valgus stress and 
approximately one inch of quadriceps atrophy.  X-rays were 
within normal limits.

Post-service treatment reports dated in October 2000 noted 
the veteran reported he was fully recovered from surgery for 
a right knee injury sustained while playing football in high 
school when he twisted his knee running up and down steps 
during active service.  The examiner's impression was early 
degenerative changes to the right knee, late sequelae to an 
aircraft military injury with persisting pain and difficulty 
since that injury.  

In correspondence dated in December 2005 the veteran's 
private orthopedist found right knee osteoarthritis as a 
result of running up and down stairs on an aircraft carrier 
during military service.  It was noted the veteran reported a 
history of injuries in the course of his military duties.  
There were also additional right knee problems as a result of 
stress due to a left knee amputation.  

A September 2007 VA examination report noted the veteran's 
claims file and service medical records were reviewed.  The 
pertinent medical facts were accurately summarized.  An 
examination revealed mild diffuse tenderness and right knee 
range of motion findings from 0 to 107 degrees, from 0 to 110 
degrees, and from 0 to 120 degrees.  The knee was stable on 
varus and valgus stress.  McMurray's testing was negative.  
There was a 1+ Lachman's sign and crepitus on flexion and 
extension of the knee.  X-rays revealed degenerative 
arthritis involving the medial and lateral compartments and 
the patellofemoral compartment.  The diagnoses included 
degenerative arthritis of the right knee and status post 
repair of the medial collateral ligament.  The examiner 
stated a chronic right knee disability existed prior to 
service, but that the veteran's activity in military service 
by history including going up and down ladders (without or 
without specific injury going up and down ladders) 
exacerbated his right knee disorder causing an increase in 
severity beyond the natural progression of the disorder.

Based upon the available evidence of record, the Board finds 
a right knee disability existed prior to service and was 
aggravated beyond the natural progression of the disorder 
during service.  Although the 1975 PEB report found right 
knee disorders existed prior to service and were not 
aggravated by service, the most recent private and VA medical 
opinions are competent, consistent, and persuasive.  There is 
no medical evidence other than the 1975 PEB report indicating 
the disorder was not aggravated during service and it is 
significant to note that this report did not address how 
present findings of laxity and atrophy, not shown upon 
enlistment examination, may have been due to the normal 
progression of the disorder.  Therefore, entitlement to 
service connection for a right knee disorder, to the extent 
the pre-existing disability was aggravated in service, is 
warranted.

The rating to be assigned, however, is to reflect only the 
degree of disability over and above the degree of disability 
existing at the time of entrance into active service or 
determined upon the evidence of record to have existed at 
that time.  38 C.F.R. § 3.322(a).  This matter is not within 
the Board's jurisdiction and will be addressed by an agency 
of original jurisdiction rating decision.



ORDER

Entitlement to service connection for a right knee disorder, 
to the extent the pre-existing disability was aggravated in 
service, is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

In the present case, the veteran has not been afforded a 
proper VA SMP examination to determine his eligibility for 
this benefit.

The veteran has numerous disabilities, including a left 
above-the-knee amputation, diabetes mellitus, hypertension, 
cervical disc disease, a right knee disorder, peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, peripheral neuropathy 
of the right upper extremity, peripheral neuropathy of the 
left upper extremity, right shoulder calcific tendonitis, 
cerebrovascular accident, left shoulder pain, diabetic 
retinopathy, glaucoma, and anxiety.  It is unclear to what 
extent these disorders affect the veteran's ability to 
perform activities of daily living, requiring aid and 
attendance of another person. 

In view of the following, the issue of entitlement to SMP is 
REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2.  The veteran should be afforded a VA 
medical examination to determine his need 
for regular aid and attendance.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is to indicate whether the 
veteran: (1) Is blind or so nearly blind 
as to have corrected visual acuity of 
5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less; or, (2) Is a 
patient in a nursing home because of 
mental or physical incapacity; or, (3) is 
unable to dress or undress himself 
(herself), or to keep himself (herself) 
ordinarily clean and presentable, 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back etc.); is unable to feed himself 
(herself) through loss of coordination of 
upper extremities or through extreme 
weakness; is unable to attend to the 
wants of nature; or incapacity, physical 
or mental, which requires care or 
assistance on a regular basis to protect 
the claimant from hazards or dangers 
incident to his or her daily environment.  
Adequate reasons and bases are to be 
provided for any opinion rendered.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


